Title: From Thomas Jefferson to Samuel Mifflin, 5 September 1806
From: Jefferson, Thomas
To: Mifflin, Samuel


                        
                            Sir
                            
                            Monticello Sep. 5. 06
                        
                        In my letter to you of Apr. 11. I mentioned that I should be in want, during summer, of a similar supply of
                            sheet iron to that I had last. I have now to ask the favor of you to send me 100. sheets 11 f. 8 I. long & 16.I. wide;
                            and I would rather they should come unbent, as we can bend them here more exactly to their proper angle. as they are to be
                            substituted for a covering on a building now inhabited, unless we can get them with very little delay, the season will be
                            too far advanced to uncover the building for this year. address them (in boxes) to messrs Gibson & Jefferson
                            Richmond. I salute you with friendship & respect—
                        
                            Th: Jefferson
                            
                        
                    